COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00438-CR
Style:                             Gregory Lamund Smith
                                   v. The State of Texas
Date motion filed*:                December 13, 2013
Type of motion:                    Second motion for extension of time to file brief
Party filing motion:               Appellant
Document to be filed:              Appellant’s brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                                October 11, 2013
         Number of previous extensions granted:                1              Current Due date: December 16, 2013
         Date Requested:                                   5 days after filing of reporter’s record of motion for new trial hearing

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: February 10, 2014
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          The 1-volume reporter’s record of the motion for new trial hearing was filed with the Court on January 29, 2014.




Judge’s signature: /s/ Jim Sharp
                   

Panel consists of       ____________________________________________

Date: January 31, 2014




November 7, 2008 Revision